PD-0960-15

 uimT Mo:wK-ll-NQQie>fc-C/ft\ 5 TriaLCaUSE rio\l2jMSSl
 TOMMIE W/LL/AM5                      5     IN THE DISTRICT Wi/^T
        APPtL-UWT                     5     2 8Z^cD^TR|GT CDMAT
     V5,                              \     DHl«^CO0/^y,TEv(AS
lifecSTflffe OF T£XA£                 3
           DBF^nIQAnJT fliefc T#|^ KlDTiQ^ TO JWPfrMD ftSgoFIwurata
                     1.3(B) TR.A.R                               JUL 27 2015
 TO MbMb\JC $\AOQ\Z Of <IAID COURTS                           Abel Acosto, Clerk
  K/OW COM&. TbMMIg WIWAM£ O^T^MOAnJT/M *TtfE Mt>& SH\X
 ^uH&eft A^D GAM^T. fiUtf -TWvS MOToM To ^P^ «^D IN
 fl.3 (6) TR.A.ft ^o MU, JaowTHIvf COM.T T^ fOTJfifOT^1^^8
                                                                 JUL 27 2015


  ^n^DA/s/T is ccufwtr \hi rwE m^m mm*** twirsta'Cierk
  1TD.6.J, PMSol A/OO IvT UfJAGL^Tt? OftTftlH Gd/>ISS<>£ AC65XS
  it) A CoP^ MO-HH6 TO P/MfOT T* Tfr4 toflttf TffAT TH^
   COUKX PsSOoiR^ (paThCfttQ KPPehUhlb M<7Tlc*4) 3 CoPiBS
                                zr.
  SeFHMOAN/T P&SPZtfpvuM R£G>U&ST 1WTTHW CWAT 6&arfT
  THIS MtfTtohl TO <MP£MO RUU? 13 (6) of 1^ "TftAP
   60 PKiWED.


                                                  6ummeo


                                             ToMMI^ k)llUhtAS*tf31%i
                                             FtehlCU Ro&5f<T<SOi4 UMIT
                                             iZOTI FM3522.


 oClcoH NlU/IAMi?, MDTI6N1 TO £kWM0 R0l£ ^3 fft oF TfcftP Pa&£ I of= |